UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1787



TERESA N. COSBY,

                                              Plaintiff - Appellant,

          versus


LEGAL SERVICES CORPORATION,

                                               Defendant - Appellee,

          and


JOHN EIDLEMAN, in his capacity as Vice
President of the Legal Services Corporation
and in his individual capacity; DANILLO
CARDONA; DAVID DE LA TOUR, in their capacities
as employees of the Legal Services Corporation
and in their individual capacities,

                                                          Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:05-cv-00131-GRA)


Submitted:   April 30, 2007                   Decided:   May 11, 2007


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Willie F. Bradley, Jr., LAW OFFICES OF WILLIE F. BRADLEY, JR. LLC,
Columbia, South Carolina; J. Todd Rutherford, THE RUTHERFORD LAW
FIRM, Columbia, South Carolina, for Appellant. William S. Brown,
Elizabeth M. McMillan, NELSON MULLINS RILEY & SCARBOROUGH LLP,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Teresa   N.   Cosby   appeals    the   district   court’s   order

granting    the   Legal   Services   Corporation’s     motion   for   summary

judgment.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court. Cosby v. Legal Servs. Corp., No. 6:05-cv-00131-GRA

(D.S.C. May 12, 2006 & June 8, 2006).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      AFFIRMED




                                     - 3 -